4 So.3d 800 (2009)
In re David C. WILLARD.
No. 2009-B-0639.
Supreme Court of Louisiana.
March 20, 2009.

ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel,
IT IS ORDERED that David C. Willard, Louisiana Bar Roll number 20420, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Greg G. Guidry
Justice, Supreme Court of Louisiana
WEIMER, J., recused.